ACCEPTED
                                                                                                      03-15-00285-CV
                                                                                                              6759645
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 9/2/2015 10:54:19 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK




                                                                                RECEIVED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           9/2/2015 10:54:19 AM
                                                                                                                  	  
                                                                             JEFFREY D. KYLE
                                       September 2, 2015                           Clerk


Jeffrey D. Kyle, Clerk                                                     via E-Filing
Third Court of Appeals
209 West 14th Street, Suite 101
Austin, Texas 78701

       Re:    No. 03-15-00285-CV, Volkswagen Group of America, Inc. and Audi of America,
              Inc. v. John Walker et al., in the Third Court of Appeals at Austin, Texas

Dear Mr. Kyle:

       Please be advised that I will be on vacation during the following periods: December 9-
11, 2015; January 19-29, 2016; and February 10-12, 2016.
        Should the Court decide to grant oral argument in the above-referenced appeal, I
respectfully request that the argument not be set during those dates.
                                                    Sincerely,
                                                    /s/ J. Bruce Bennett
                                                    J. Bruce Bennett

cc:    Shawn Stephens
       Dennis McKinney
       Kimberly Fuches